982 A.2d 1150 (2009)
411 Md. 164
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Deairich Ray HUNTER, Respondent.
Misc. Docket AG No. 32, September Term, 2009.
Court of Appeals of Maryland.
November 6, 2009.

ORDER
Upon consideration of the petition for disciplinary or remedial action based upon reciprocal discipline filed in the above entitled matter and no response having been made by Deairich Ray Hunter, the respondent, to the show cause order, it is this 6th day of November, 2009
ORDERED, by the Court of Appeals of Maryland, that Deairich Ray Hunter be, and he is hereby, disbarred, effective immediately, from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Deairich Ray Hunter from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State in accordance to Maryland Rule 16-773.